     Case 3:20-cv-01655-LAB-KSC Document 8 Filed 09/23/20 PageID.111 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   JEFFERY R. WERNER,                           Case No. 3:20-cv-01655-LAB-KSC
11
                       Plaintiff,                 JOINT MOTION TO EXTEND
12
                                                  DEFENDANT VIBEY.COM LLC’S
13               v.                               AND RUCKUS VENTURES LLC’S
14
                                                  TIME TO RESPOND TO INITIAL
                                                  COMPLAINT
15   VIBEY.COM, LLC; RUCKUS
     VENTURES, LLC; Z LIFESTYLE,
16   LLC; and DOES 1 through 10
     inclusive,
17                   Defendants.
18
19         Plaintiff Jeffery Werner and Defendants Vibey.com, LLC and Ruckus
20   Ventures, LLC have jointly moved to extend those Defendants’ time to respond to
21   the Complaint.1 The Court finds good cause for the requested extension and
22   ///
23   ///
24   ///
25   ///
26
27
28   1
      The third named Defendant, Z Lifestyle, LLC, was not a party to the Joint Motion
     and its deadlines aren’t affected by this Order.
                                                                      20cv1655-LAB-KSC
                                            -1-
     Case 3:20-cv-01655-LAB-KSC Document 8 Filed 09/23/20 PageID.112 Page 2 of 2



 1   GRANTS the Motion. Vibey.com and Ruckus Ventures Defendants must respond
 2   to the Complaint on or before October 13, 2020.
 3         IT IS SO ORDERED.
 4
 5   Dated: September 23, 2020
 6                                        Hon. Larry Alan Burns
                                          Chief United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      20cv1655-LAB-KSC
                                            -2-
